Citation Nr: 1331685	
Decision Date: 10/02/13    Archive Date: 10/07/13

DOCKET NO.  10-09 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and dysthymic disorder.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1969 to March 1972. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which denied the Veteran's claim of entitlement to service connection for PTSD.  

In July 2013, the Veteran presented testimony in a travel board hearing before the undersigned; a copy of the transcript has been associated with the claims folder.  

In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) clarified how the Board should analyze claims, specifically to include those for PTSD.  As emphasized in Clemons, though a Veteran may only seek service connection for PTSD, the Veteran's claim "cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed...."  Id.  In essence, the Court found that a Veteran does not file a calm to receive benefits for a particular psychiatric diagnosis, such as PTSD, that is named on a claims form, but instead makes a general claim for compensation for the affliction posed by the Veteran's mental condition.  The Board will analyze the Veteran's current claim under this framework and has recharacterized the issue accordingly as noted on the first page of this remand.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  The Board has reviewed the documents in both the paper claims file and the electronic claims file in rendering this remand.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.
REMAND

The Veteran essentially contends that he has an acquired psychiatric disability related to service.  Among his in-service stressors, he recounts that while stationed in Vietnam he was involved in a fire mission in which his unit killed 40 enemy soldiers who had minimal weapons.  He asserts that while he was a computer mechanic, he was assigned to Artillery/Infantry Liaison working in the Tactical Operations Center and also at a relay station on the top of a mountain.  

The Veteran was afforded an examination in June 2012.  Upon interview of the Veteran and review of the claims folder, the June 2012 VA examiner found that the Veteran did not meet a diagnosis for PTSD under the DSM-IV and indicated that it was less likely as not that his current symptoms were related to identified stressors.  The examiner provided a diagnosis of dysthymic disorder.  VA treatment records dated throughout the appeal period show diagnoses of depression and PTSD.  

As noted above, the Veteran testified in a travel board hearing before the undersigned.  During that hearing, the Veteran stated that the June 2012 was inadequate because the examiner did not ask the Veteran about his stressful events.  

Based on the evidence of record, the Board finds that another examination is warranted to determine the etiology of any current psychiatric disability is warranted.  The June 2012 VA examiner noted a diagnosis of dysthymic disorder but did not address whether the disorder was related to the Veteran's service, to include his in-service stressors.  Although the examiner indicated that the Veteran's symptoms were not related to stressors, it is unclear whether the examiner was referencing the PTSD-type symptoms or dysthymic disorder.  Additionally, while the examiner detailed some in-service stressors in the examination report, the Board notes the Veteran's contentions that he was not asked to provide additional details during his interview.  Therefore, the Board finds that the Veteran should be provided another examination to address the nature and etiology of any psychiatric disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that when VA undertakes to provide a VA examination, it must ensure that the examination is adequate). 
Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his acquired psychiatric disability (ies).  The Veteran's claims folder must be made available to the examiner prior to the examination.

All tests and studies deemed necessary by the examiner should be performed, and the examiner should elicit a full history from the Veteran.  

Based on a review of the claims folder, the clinical findings of the examination and interview of the Veteran, the examiner must:

a)  Identify any current acquired psychiatric disability.

b)  For each acquired psychiatric disability identified, provide an opinion, as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the disability is related to the Veteran's period of military service, to include being involved in a fire mission in Vietnam.   

c)  If a diagnosis of PTSD is not identified, the examiner should reconcile his or her findings with the medical evidence of record documenting diagnoses of PTSD.

The examiner should indicate in his/her report that the claims file was reviewed.  A rationale for all opinions expressed should be provided.  A report should be prepared and associated with the Veteran's VA claims folder. 

In providing the requested opinion, the examiner should be advised that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

2.  Thereafter, the claim should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


